       Case 1:20-cr-00294-PKC Document 12 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________

UNITED STATES OF AMERICA,
                                                               20-cr-294 (PKC)

               -against-                                         ORDER

VALDEZ SIMMONS,

                        Defendant(s).
_______________________________________

CASTEL, U.S.D.J.


               Counsel for the defendants in the above-captioned action shall comply with the

attached Order of Judge Failla entered in United States v. Balde, 20-cr-281.


               SO ORDERED.




Dated: New York, New York
       June 29, 2020
        Case 1:20-cr-00294-PKC Document 12 Filed 06/29/20 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                        ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 16, 2020, the Court scheduled a call with Linda Thomas, the

Jury Administrator for the Southern District of New York, to take place on

June 30, 2020. (Dkt. #21). The Court then received letters from the

Government (Dkt. #22, 24), and Mr. Balde (Dkt. #23), proposing a structure for

the call and a list of questions and topics to be discussed with Ms. Thomas.

The Court believes that the questions and discussion topics identified in these

letters are comprehensive, and does not anticipate additional questions or

discussion topics for the Jury Administrator. Any defense counsel planning to

participate in the call who believes that additional questions are warranted is

directed to submit those questions to the Court by email at

failla_nysdchambers@nysd.uscourts.gov by June 30, 2020 at 9:00 a.m.

      SO ORDERED.

Dated: June 29, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
